         Case 1:20-cv-04737-PGG Document 17 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESSICA DENSON, individually and on
behalf of all others similarly situated,

                     Plaintiff,                                  ORDER

              -against-                                     20 Civ. 4737 (PGG)

DONALD J. TRUMP FOR PRESIDENT,
INC.,

                     Defendant,


PAUL G. GARDEPHE, U.S.D.J.:

              The telephone conference currently scheduled for July 9, 2020 at 11:45 a.m. will

now take place on July 9, 2020 at 12:30 p.m.

Dated: New York, New York
       July 8, 2020
